Mr. Presiding Justice Smith delivered the opinion of the court. Plaintiff in error filed his hill for divorce in the Superior Court of Cook county against the defendant in error, and subsequently his amended bill. Defendant in error filed her answer thereto, and plaintiff in error filed his replication. Thereafter defendant in error filed her cross-bill for separate maintenance, alleging that cross-defendant had been guilty of certain specific acts of cruelty. Cross-defendant filed his answer thereto, denying each alleged act of cruelty. Upon the hearing before the court a decree was entered dismissing plaintiff in error’s bill and granting the prayer of the cross-bill. The decree orders the plaintiff in error to pay defendant in error $10 per week as and for separate maintenance for herself and their two children, and the costs to be taxed in the cause, including $200 solicitor’s fees, which were to be paid on or before December 10, 1908. The decree contains no findings of fact, and it is not supported by a certificate of evidence, as appears by the record. The decree is therefore reversed and the cause is remanded. Reversed and remanded.